MEMORANDUM **
Argine Hovannisyan, a native and citizen of Amenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed the Immigration Judge’s denial of her application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Aruta v. INS, 80 F.3d 1389, 1393 (9th Cir.1996), and we deny the petition.
We deny Hovannisyan’s request to be granted asylum as a matter of discretion because the decision to grant or deny asylum “is assigned by statute to the discretion of the Attorney General.” See Andriasian v. INS, 180 F.3d 1033, 1040-41 (9th Cir.1999) (internal citations omitted).
In regards to Hovannisyan’s eligibility for asylum, substantial evidence sup*66ports the IJ’s finding that Hovannisyan failed to establish past persecution or a well-founded fear of future persecution on account of a protected ground because she failed to show that the harm she experienced was anything more than criminal activity. See Bolshakov v. INS, 133 F.3d 1279, 1281 (9th Cir.1998), see also 8 U.S.C. § 1101(a)(42)(A).
Because Hovannisyan failed to satisfy the lower standard of proof for asylum, it necessarily follows that she failed to satisfy the more stringent standard for withholding of removal. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.